DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2022 has been entered.
 

Response to Amendment
	The amendment filed 11/08/2022 has been entered.  Claims 1-10, 12-18 and 22 remain pending.  Claims 1, 3-4, and 17 have been amended.
	The previous objections of the specification and of claim 17 are withdrawn in light of Applicant’s amendment.
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the instant claim depends on claim 11 which has been canceled.  Therefore, claim 12 is incomplete.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6-11, and 13-16, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Raynolds (US 5,869,589) in view of Melchoirs (US 2004/0034164 A1).
	Regarding claims 1, 3-4, 6, and 22, Raynolds discloses a vinyl polymer is in the form of a dispersion (C6/L34-44).  Water is a preferred solvent (C7/L62-67).  The vinyl polymer contains component (b) which includes component (i) which is preferably an , ethylenically unsaturated monomer which contains no hydroxyl groups, present in an amount of from 75.0 to 98.0 wt%, based on the total amount of copolymerizable monomers.  The , ethylenically unsaturated monomer includes C1-C18 alkyl (meth)acrylates such as, methyl (meth)acrylate, ethyl (meth)acrylate, propyl (meth)acrylate, isopropyl (meth)acrylate, butyl (meth)acrylate, isobutyl (meth)acrylate, hexyl (meth)acrylate, isooctyl (meth)acrylate, isodecyl (meth)acrylate, or lauryl (meth)acrylate, a) of the instant claims (C3/L53-C4/L10).  Component (b) may contain an additional copolymerizable monomer in an amount of up to 20 wt%, based on the total amount of monomers of monomers such as 2-acrylamido-2-methyl-1-propanesulfonic acid as well as sodium or potassium salts thereof, b) of the instant claims (C4/L47-60).  Sulfonic acid groups are anionic groups derived from strong acids with pKa < 3 as per the teaching of the original specification (P4/L7-23).  Component (a) contains at least one first copolymerizable -ethylenically unsaturated monomer containing at least one hydroxyl group, such as 2-hydroxyethyl(meth)acrylate, 4-hydroxybutyl (meth)acrylate, or hydroxypropyl (meth)acrylate, c) of the instant claims.  Component (a) is present in an amount of from 2.0 to 25.0 wt%, based on the total amount of copolymerizable monomers (C3/L32-46).  Although Raynolds does not explicitly disclose the anionic groups as defined in b) in an amount of at least 0.07 meq/g (as calculated) with respect to the polymer and hydroxyl groups as defined in c) in an amount of at least 0.1 meq/g, (as calculated) with respect to the polymer, with the increasing amount of the hydroxyl containing monomer and the sulfonic acid monomer, it would be expected that the meq/g would overlap the claimed range.  
	However, Raynolds does not limit the anionic groups as defined in b) in an amount of at least 0.07 meq/g, (as calculated) with respect to the polymer.  Melchoirs teaches 1 to 5wt% of carboxyl-functional free-radically polymerizable monomers and up to 10 wt% of free-radically polymerizable monomers containing phosphate/phosphonate or sulfonic acid/sulfonate groups [0018-0019].  The amount of acid groups in 100% from, forming the sum of carboxylic/carboxylate, phosphate/phoshonate, and sulfonic/sulfonate groups is 5 to 100 meq/100 g (0.05 -1 meq/g), and in some case 10 to 80 meq/100 g (0.1 meq/g – 0.8 meq/g) [0036].  Melchoirs is concerned with aqueous binder dispersions (Abstract).  Raynolds and Melchoirs are analogous art concerned with the same field of endeavor, namely aqueous polymer dispersions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention adjust the sulfonate monomer per the teachings of Raynolds within the range as per the teachings of Melchoirs, and the motivation to do so would have been as Melchoirs suggests with the combination of monomers and amounts of the monomers the coating has improved film hardness and optical qualities [0008].  
However, Raynolds does not disclose wherein the aqueous dispersion is stable for at least 12 h when diluted with higher than 30% w/w of organic solvent, with respect to the total weight of the aqueous polymer dispersion (including the solvent) and without crosslinker.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  According to the original specification, the dispersion itself is stable for at least 12h, when diluted with high amount of organic solvents (P7/L17-23).   Therefore, the claimed effects and physical properties, i.e. wherein the aqueous dispersion is stable for at least 12 h when diluted with higher than 30% w/w of organic solvent, with respect to the total weight of the aqueous polymer dispersion (including the solvent) and without crosslinker would expectedly be achieved by a composition with all the claimed ingredients, claimed amounts, and substantially similar process of making.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.
	Regarding claim 7, monomer e) is optional.  Therefore, the claimed limitations are met.  However, Raynolds discloses vinyl acetate may be added as component (b) (C4/L47-60).  
	Regarding claim 8, monomer f) is optional.  Therefore, the claimed limitations are met.  However, Raynolds discloses a wet adhesion monomer such as N-(2-methacryloxy-ethyl) ethylene urea may be added (C5/L53-60).  
	Regarding claim 9, multifunctional monomer g) is optional.  Therefore, the claimed limitations are met.  However, Raynolds discloses component (b) may contain a crosslinkable monomer such as trimethylolpropane tri(meth)acrylate or divinyl benzene (C4/L61-C5/L3).
	Regarding claim 10, monomer e) and monomer f) are optional.  Therefore, the claimed limitations are met.  Howe Raynolds discloses styrene and acrylonitrile may be present (C4/L20-34, C4/L41-46).
Regarding claim 11,  Raynolds discloses the “one-package “system is storage stable over prolonged periods of time, up to about one year (C8/L12-18).  As shown in Example 3, the pH of the latex is 2.8.  Raynolds also discloses combinations of water and other solvents may be used (C7/L62-67).  
However, Raynolds does not explicitly disclose the aqueous dispersion is stable at least 12h, when diluted with higher than 30% w/w of organic solvents, with respect to the total weight of the aqueous polymer dispersion (including the solvent) or the aqueous dispersion is stable for at least 12 h at acidic pH < 2.0, when diluted with an organic solvent at higher than 30% w/w. The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  Therefore, the claimed effects and physical properties, i.e. the aqueous dispersion is stable at least 12h, when diluted with higher than 30% w/w of organic solvents, with respect to the total weight of the aqueous polymer dispersion (including the solvent) or the aqueous dispersion is stable for at least 12 h at acidic pH < 2.0, when diluted with an organic solvent at higher than 30% w/w would expectedly be achieved by a composition with all the claimed ingredients, claimed amounts, and substantially similar process of making.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.
Regarding claim 13,  the initiator b2) being selected from ammonium persulfate, sodium persulfate and potassium persulfate is optional.  Therefore, the claimed limitations are met.  However, Raynolds discloses emulsion initiators include sodium, potassium or ammonium persulfate (C5/L25-40).
Regarding claim 14, Raynolds discloses the particle size of the polymer is from 50 to 600 nm which is within the claimed range (C6/L34-44).
Regarding claim 15, Raynolds discloses a crosslinker (C6/L45-62).  Raynolds discloses the polymers are binders (C1/L5-12).
Regarding claim 16, Raynolds discloses the crosslinker includes formaldehyde-melamine resin (C6/L46-62).
Regarding claim 18, although the limitation “suitable for textiles or non-woven treatment” is intended use, Raynolds discloses the polymers are useful as binders in backcoating textile or non-woven fabrics (C1/L5-12).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Raynolds (US 5,869,589) in view of Melchoirs (US 2004/0034164 A1) as applied to claim 1 above in view of Jahns (US 2010/0255321 A1).
Regarding claim 2, Raynolds discloses the aqueous dispersion as shown above in claim 1.  Raynolds discloses component (b) may contain (meth)acrylic acid, crotonic acid, itaconic acid, maleic acid, fumaric acid (C4/L47-60).  Raynolds discloses the non-woven substrates include glass (C10/L10-15).
	However, Raynolds does not disclose when the sulfonic monomer and carboxyl monomer are both present, the monomer d) is present in a weight content with respect to the polymer of 0.05% to 6%.  Jahns teaches 0.1 wt% to 5 wt% of monomer II which comprises, copolymerized in free-radically polymerized form, at least two COOX groups (where X=H, metal) and includes itaconic acid, aconitic acid, or mesaconic acid (carboxy-functional ethylenically unsaturated monomer)[0026, 0036, 0038].   The coatings are useful for glass [0021].  Raynolds and Jahns are analogous art concerned with the same field of endeavor, namely aqueous binder and coating compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention add the carboxy monomers with at least two COOX groups in the gradient fashion as per the teachings of Jahns, and the motivation to do so would have been as Jahns suggests improved binders and coatings [0029].  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Raynolds (US 5,869,589) in view of Melchoirs (US 2004/0034164 A1) as applied to claim 1 above in view of Oka (JP 62104802 A, See machine translation for citation).
Regarding claim 5, Raynolds discloses the aqueous dispersion as shown above in claim 1.  Raynolds discloses surfactants such as alkyl sulfate, polyoxylated fatty alcohol, polyethyloxylated fatty acid (C5/L11-24).  
	However, Raynolds does not disclose at least one anionic and/or nonionic polymerizable surfactant.  Oka teaches a reactive emulsifier of the formula:

    PNG
    media_image1.png
    167
    550
    media_image1.png
    Greyscale

wherein X=(AO)m-H (A=2-4C alkylene and n = 0-100; R1 includes hydrogen atom and R2 includes 8-24 hydrocarbon group)(Abstract, claim 1).  The amount of the reactive emulsifier is from 0.1 to 20 wt% (page 6).  Oka is concerned with emulsion polymerization (Abstract).  Raynolds and Oka are analogous art concerned with similar technical difficulty, namely emulsion polymerization.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention add and adjust the amount of the reactive emulsifier per the teachings of Oka, and the motivation to do so would have been as Oka suggests improved physical properties of the film (page 5).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Raynolds (US 5,869,589) in view of Melchoirs (US 2004/0034164 A1) as applied to claim 15 above in view of Goldstein (US 6,426,121 B1).
Regarding claim 17, Raynolds discloses the binder composition as shown above in claim 15.  Raynolds discloses a crosslinker (P6/L45-62).  
	However, Raynolds does not disclose the crosslinking agent is reacting with the carboxyl group brought by comonomer d) and the crosslinking agent is selected from polyaziridines and polycarbodimmides.  Goldstein teaches polymeric binders comprising hydroxyl and carboxyl groups are capable of reacting with two multifunctional reactants polyaldehydes and polyaziridines (Abstract, C5/L23-44).  Goldstein is concerned with crosslinking systems for emulsion polymers used in nonwoven articles (C1/L7-18).  Raynolds and Goldstein are analogous art concerned with the same field of endeavor, namely emulsion polymers used for nonwoven articles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add polyaziridine as per the teachings of Goldstein, and the motivation to do so would have been as Goldstein suggests an improved crosslinking system that is capable of reaching full cure under ambient conditions (C2/L23-31, 42-52).  

Response to Arguments
Applicant's arguments filed 11/08/2022 have been fully considered but they are not persuasive.  The following comment(s) apply:
A) Applicant’s argument that in Examples 1 and 3 of Raynolds, the exemplified polymer dispersions of Raynolds contain less than 0.05 meq of sulfate groups per gram of polymer (page 9) is not persuasive.  Raynolds discloses up to 20 wt% of monomers including 2-acrylamido-2-methyl-propanesulfonic acid (C4/L47-60).  Therefore, Raynolds does teach polymer dispersions wherein the sulfate groups would overlap the claimed range.  Raynolds is not limited to the examples.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP § 2123.
	B) Applicant’s argument that the comparative polymer dispersion of Example 1 comprising only 0.034 meq of sulfate groups per gram of polymer has higher dry coagulum and lower stability in methanol and acidified methanol than that of Example 2 according to the invention which comprises 0.102 meq of sulfate groups per gram of polymer (page 10) is not persuasive.  Raynolds teaches a range which overlaps the claimed range. The instant claims include a large genus of polymer dispersions.  Applicant has not shown a trend for all the possibilities of the aqueous polymer dispersion.  Furthermore, one example outside the claimed invention does not shown the criticality of the claimed range.  There is no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition. MPEP § 716.02(d)(I).
C) Applicant’s argument that one skilled in the art would not have been motivated to increase the amount of anionic groups in the polymer dispersion of Raynolds in order to enhance its stability in highly diluted and/or acid medium (page 10) is not persuasive.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
D) Applicant’s argument that one skill in the art would have found no suggestion or motivation to specifically select AMPS among the long list of possible optional monomers (page 10) is not persuasive.  Raynolds specifically lists AMPS from a short list of component (v).  Furthermore, Melchoirs teaches AMPS as the preferred (M4) monomer.
E) Applicant’s argument that the aqueous dispersions of the present invention, achieve stability when dissolved in high amount of organic solvents and/or when acidified at low pH (page 11) is not persuasive.  Raynolds teaches similar components and similar amounts. Therefore, it unknown what would not cause the dispersion of Raynolds to meet the claimed property.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.
F) Applicant’s argument that “in regards to the being dissolved in high amount of organic solvent and eventually acidifed at a very low pH” is not persuasive.  Claim 1 does not recite being acidified at a very low pH.  Instant claim 1 recites “wherein said aqueous dispersion is stable for at least 12 h when diluted with higher than 30% w/w/of organic solvent, with respect to the total weight of said aqueous polymer dispersion (including said solvent) and without crosslinker”.  Therefore, the entire statement is still not required in claim 1.  The property is based on a conditional statement.  Furthermore, See E) above for the resultant property explanation.
  
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767